IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  August 4, 2008
                                 No. 08-50124
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

FERNANDO AVILA-PALACIOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:07-CR-2364-3


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Fernando Avila-Palacios (Avila) appeals the 188-month sentence imposed
following his guilty-plea convictions for two counts of conspiracy, possession with
intent to distribute, and importation of more than 50 kilograms of marijuana.
Avila argues that his sentence was unreasonable because it exceeded the length
of time necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a).
      Avila has not shown that the sentence imposed by the district court was
unreasonable. His 188-month sentence was within the applicable guidelines

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-50124

range and is entitled to a presumption of reasonableness. See Gall v. United
States, 128 S. Ct.586, 597 (2007); United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006). The record reflects that the district court considered all of the factors
Avila presented in his argument, but it exercised its discretion to impose a
sentence at the bottom of the guideline range rather than depart downward.
The sentence imposed was reasonable. See United States v. Mares, 402 F.3d 511,
520 (5th Cir. 2005).
      AFFIRMED.




                                         2